Title: Orders, 11–12 August 1756
From: Washington, George
To: 

 

Hartford.
[11, 12 August 1756]Winchester: Wednesday, August 11th 1756.


 

Inverness.
Winchester: Thursday, August 12th 1756.

Captain McNiel and Lieutenant Blagg; two Sergeants and thirty rank and file, to parade immediately—The Captain to wait on Colonel Washington for his orders.
A court-martial to sit immediately for trial of Thomas Dunchow; and to enquire about some Blankets which were found in some of the country peoples houses.
